Citation Nr: 1031360	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
(BHL) disability.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied service connection for BHL disability and 
assigned an initial 10 percent rating for PTSD, effective 
February 13, 2004.

Subsequently, in June 2006, the RO issued a rating decision 
increasing the evaluation for the Veteran's PTSD from 10 percent 
to 30 percent, effective February 13, 2004.  This did not satisfy 
the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran has BHL disability that is etiologically related to 
in-service noise exposure.  


CONCLUSION OF LAW

BHL disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement to service connection for BHL disability.  Therefore, 
no further development is required with respect to the matter 
decided herein.  Although the Veteran has not been provided 
notice with respect to the effective date and disability elements 
of his claims, those matters are not decided herein and the 
originating agency will have the opportunity to provide the 
notice required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2009) before deciding those 
aspects of the Veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran contends that service connection is warranted for BHL 
disability because it is related to service.

Specifically, the Veteran asserts that he experienced hearing 
loss in service following a rocket blast that knocked him down.  
To support his contention, he submitted a lay "buddy" statement 
in April 2005 in which his platoon leader attested to the 
Veteran's exposure to a great variety of artillery fire, to 
include during firefights, and to witnessing the Veteran 
experience hearing loss after a rocket explosion.  The Board 
notes that the Veteran is competent to state when he first 
noticed difficulty hearing.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also 
acknowledges that a layperson, "can certainly provide an 
eyewitness account of a veteran's visible symptoms."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the Board 
finds no reason to question the credibility of the Veteran's 
assertions as service personnel records confirm that he was a 
combat medic and received an award of the Bronze Star Medal for 
Heroism for braving, "enemy fire to aid his other wounded 
comrades." 

The record of a VA audiological evaluation in May 2006 confirms 
that the Veteran currently has a BHL disability, as defined by VA 
regulation.  Therefore, the material question in this case is 
whether this disability is related to his active service.

The Board acknowledges that in the record of the VA audiological 
evaluation in May 2006, the examiner opined that the Veteran's 
hearing loss was not a result of his military noise exposure as 
he had normal hearing at enlistment and at the time of 
separation.  

The Board notes that while the findings of a physician are 
medical conclusions that the Board cannot ignore or disregard, 
Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

The Board finds that the opinion provided by the VA examiner is 
not persuasive.  In this regard, the Board notes that the VA 
examiner appeared to rely solely on the fact that the Veteran's 
hearing was within normal limits at enlistment and separation in 
forming her opinion.  As discussed above, the Veteran is 
competent to report when his symptoms started.  Moreover, the 
Board has found the Veteran's statements to be credible.  
Therefore, the rationale for the VA physician's medical opinion 
in May 2006 is not sound.  Accordingly, the Board concludes that 
the Veteran's BHL disability is etiologically related to his 
active service.  


ORDER

Entitlement to service connection for BHL disability is granted.


REMAND

In statement by Dr. E.A.W., submitted in January 2007, the doctor 
appears to indicate that he is currently treating the Veteran's 
PTSD disability, specifically mentioning a progress note he 
created on June 24, 2006.  However, the Board finds that no 
records of treatment for the period since August 2005 have been 
obtained.  

The Board also notes that in the statement by Dr. E.A.W., he 
reported that the Veteran's symptoms include intrusive thoughts 
of war; difficulty controlling his anger; assaultive behavior; 
panic attacks; and an inability to maintain employment.  No such 
symptoms were noted on the Veteran's VA psychiatric examination 
in July 2004.  Moreover, the Veteran has not been afforded a VA 
examination to determine the current degree of severity of his 
PTSD since the July 2004 examination, given in response to his 
claim for service connection for PTSD.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be requested to 
provide the names, addresses, and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his PTSD during the period of this claim, 
to include the records of Dr. E.A.W.

2.  Then, the RO or the AMC should 
undertake appropriate development to obtain 
a copy of any pertinent evidence identified 
but not provided by the Veteran.  In any 
event, it should obtain a copy of any 
pertinent VA medical records for the period 
since August 2005.  If it is unsuccessful 
in obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request them to provide the outstanding 
evidence.

3.  Then, the RO or the AMC should arrange 
for the Veteran to be scheduled for a VA 
examination by a psychiatrist or 
psychologist.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
service-connected PTSD.  In addition, the 
examiner should provide a GAF score with an 
explanation of the significance of the 
score assigned. 

To the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  

In addition, the examiner should provide an 
opinion with respect to each additional 
acquired psychiatric disorder found to be 
present, if any, whether it represents a 
progression of the previously diagnosed 
PTSD or a separate disorder.  If it is 
determined to represent a separate 
disorder, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to service or was 
caused or worsened by service-connected 
disability.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim, in light of all 
pertinent evidence and legal authority.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a Supplemental Statement 
of the Case and afford them the appropriate 
time period for response before the case is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


